DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 11,216,078. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,942,581.
Although the conflicting claims are not identical, they are not patentably distinct from each other as will be described in reference to the table below. Emphasis has been added in bold to the elements which are identical; and elements which are similar but not identical have been italicized.
Reference Application 16/692,985, Patent 10,942,581
Current Application 17/568670
Claim 1:
A lighted computer keyboard comprising: 
a plurality of key members including a top, a bottom and one or more sides, said key members made of a substantially translucent material for channeling light, each of said key members including a first substantially reflective and opaque coating covering at least a portion of a top of said key member, said first substantially reflective opaque coating applied directly on the top surface of the key members, at least a portion of said top of said key members being not covered by said first coating with the uncovered portion being in the shape of a symbol so as to provide an illuminated symbol on the upper surface of the key members, and at least of portion of said bottom or sides of said key members being not covered by said first coating; 
a plurality of scissor actuators with a scissor actuator underlying each key, each said scissor actuator including a pair of arms rotationally connected near their midpoints so as to rotate in scissor like manner for guiding and supporting said keys as said keys move in an upward and downward movement, said arms including upper extremities engaging said keys and lower extremities;
a plurality of elastomeric domes with an elastomeric dome underlying each key for biasing said key members in an upward direction; a seat underlying said elastomeric domes, said seat including clips for engaging and connecting to said scissor actuators' lower extremities; 
a circuit board underlying said plurality of key members and said elastomeric domes said circuit board being operational to produce signals in response to depression of said key members; and 
a luminescent planar sheet for producing light, said luminescent planar sheet underlying said key members, said elastomeric domes, and said seat, said luminescent planar sheet being optically connected to said key members so as to permit the transmission of light to allow visible light to be received into the translucent material of said key members and reflected off said key members' substantially reflective coating to be emitted from said top of said key members.
5. The lighted computer keyboard of claim 1 wherein said luminescent planar sheet includes a planar light pipe made of translucent plastic, one or more reflective members positioned under each of said key members, a reflective sheet positioned under said reflective members and said planar light pipe, and at least one light emitting diode (LED) connected to said planar light pipe.
Claim 1:
A lighted computer keyboard comprising: 
a plurality of key members including a top, a bottom and one or more sides, said key members made of a substantially translucent material for channeling light, each of said key members including a first coating covering at least a portion of a top of said key member with at least a portion of said top of said key members not covered by said first coating with the uncovered portion being in the shape of a symbol so as to provide an illuminated symbol on the upper surface of the key members, and at least of portion of said bottom of said key members being not covered by said first coating;
a plurality of elastomeric domes with an elastomeric dome underlying each key for biasing said key members in an upward direction; 
a circuit board underlying said plurality of key members and said elastomeric domes, said circuit board being operational to produce signals in response to depression of said key members; and 
a luminescent planar sheet for producing light, said luminescent planar sheet underlying said key members, said elastomeric domes, and said circuit board, said luminescent planar sheet being optically connected to said key members so as to permit the transmission of light to allow visible light to be received into the translucent material of said key members to be emitted from said top of said key members, and said luminescent planar sheet includes a planar light pipe made of translucent plastic, one or more reflective members positioned under a plurality of said key members, and a reflective sheet positioned under said reflective members and said planar light pipe, and at least one light emitting diode (LED) connected to said planar light pipe; and 
wherein said light pipe has a flat planar surface, and said one or more reflective members are positioned adjacent to said light pipe's flat planar surface without being embedded into said light pipe's flat planar surface.
Claim 12:
A lighted computer keyboard comprising: 
a plurality of key members including a top, a bottom and one or more sides, said key members made of a substantially translucent material for channeling light, each of said key members including a first coating covering at least a portion of a top of said key member with at least a portion of said top of said key members not covered by said first coating with the uncovered portion being in the shape of a symbol so as to provide an illuminated symbol on the upper surface of the key members, and at least of portion of said bottom of said key members being not covered by said first coating; 
a plurality of scissor actuators with a scissor actuator underlying each key, each said scissor actuator including a pair of arms rotationally connected near their midpoints so as to rotate in scissor like manner for guiding and supporting said keys as said keys move in an upward and downward movement, said arms including upper extremities engaging said keys and lower extremities; 
a plurality of elastomeric domes with an elastomeric dome underlying each key for biasing said key members in an upward direction; a seat underlying said key members and said elastomeric domes, said seat including clips for engaging and connecting to said scissor actuators' lower extremities; 
a circuit board underlying said plurality of key members and said elastomeric domes, said circuit board being operational to produce signals in response to depression of said key members; and
a luminescent planar sheet for producing light, said luminescent planar sheet underlying said key members, said elastomeric domes, said seat, and said circuit board, said luminescent planar sheet being optically connected to said key members so as to permit the transmission of light to allow visible light to be received into the translucent material of said key members to be emitted from said top of said key members, and said luminescent planar sheet includes a planar light pipe made of translucent plastic, one or more reflective members positioned under a plurality of said key members, a reflective sheet positioned under said reflective members and said planar light pipe, and at least one light emitting diode (LED) connected to said planar light pipe.
Claim 1:A lighted computer keyboard comprising: 
a plurality of key members including a top, a bottom and one or more sides, said key members made of a substantially translucent material for channeling light, each of said key members including a first coating covering at least a portion of a top of said key member with at least a portion of said top of said key members not covered by said first coating with the uncovered portion being in the shape of a symbol so as to provide an illuminated symbol on the upper surface of the key members, and at least of portion of said bottom of said key members being not covered by said first coating;
a plurality of elastomeric domes with an elastomeric dome underlying each key for biasing said key members in an upward direction; 
a circuit board underlying said plurality of key members and said elastomeric domes, said circuit board being operational to produce signals in response to depression of said key members; and 
a luminescent planar sheet for producing light, said luminescent planar sheet underlying said key members, said elastomeric domes, and said circuit board, said luminescent planar sheet being optically connected to said key members so as to permit the transmission of light to allow visible light to be received into the translucent material of said key members to be emitted from said top of said key members, and said luminescent planar sheet includes a planar light pipe made of translucent plastic, one or more reflective members positioned under a plurality of said key members, and a reflective sheet positioned under said reflective members and said planar light pipe, and at least one light emitting diode (LED) connected to said planar light pipe; and 
wherein said light pipe has a flat planar surface, and said one or more reflective members are positioned adjacent to said light pipe's flat planar surface without being embedded into said light pipe's flat planar surface.




Regarding Claim 1, The plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet as disclosed in the current application provides the same functionality as the plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet of Claim 1 in Reference Application 16/692,985, Patent 10,942,581; therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute the plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet for the plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet, which would produce known results with a reasonable expectation for success.
Regarding Claim 1, The plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet as disclosed in the current application provides the same functionality as the plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet of Claim 21 in Reference Application 16/692,985, Patent 10,942,581; therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute the plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet for the plurality of key members, plurality of elastomeric domes, circuit board, and luminescent planar sheet, which would produce known results with a reasonable expectation for success.
Regarding Claims 2-9, these claims contain similar subject matter to claims 2-11 and 13-20 of Reference Application 16/692,985, Patent 10,942,581.
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim,” In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is 'anticipated' by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Bartley et al. disclosed Switch Having Combined Light Pipe And Printed Circuit Board (U.S. Patent 5,521,342).
The present invention relates to an elastomeric keypad switch assembly and, more particularly, to an illuminated, elastomeric keypad switch assembly having a combined light pipe and printed circuit board and key caps which are evenly illuminated regardless of the distance of the key cap from a single light source.

    PNG
    media_image1.png
    504
    378
    media_image1.png
    Greyscale


If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683